DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-50 are pending in this application.
IDS submitted on 5/15/2020 has been considered.

Claim Objections
Claim 21 is objected to because of the following:
Claim 21 recites the limitation "the registration cloud component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 32 and 33, they recite the limitation “a unique gateway key” in line 2. It’s unclear if “a unique gateway key” is referring back to the previous recitation of “a unique gateway key” of the independent claim 31 or a different unique gateway key.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-29, 31-32, 34-39, 41-42 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Pub. No.: US 2005/0215233 A1) (hereinafter, “Perera”) in view of Gavette (US 8,509,442 B2) in view of Adams et al. (US 2010/0250939 A1) (hereinafter, “Adams”) and further in view of Gutt et al. (US 2007/0286369 A1) (hereinafter, “Gutt”).


a method for multi-channel authentication (Fig. 1) comprising: 
communicatively coupling a gateway (Fig. 1, item 114) to a cloud component (Fig. 1, item 120) over a first network channel (Fig. 1, item 110; [0023]), wherein the gateway includes a processor, a memory, a fixed location, and a local broadcast range corresponding to an area surrounding the fixed location (“FIG. 1 further shows a fixed station 114, which in this embodiment is a Voice over Internet Protocol (VoIP) enabled desktop telephone, that is connected to the network 110. Fixed station 114 is further selectively connected to the wireless device 106 via a detachable interface connection between the fixed station 114 and the wireless device 106, such as a serial connection, an infrared connection, a wireless Radio Frequency Identification (RFID) connection, and/or a wireless Bluetooth connection.” -e.g. see, [0020]); 
communicatively coupling a mobile wireless device (Fig. 1, item 106) to the cloud component (Fig. 1, item 120) over a second network channel (Fig. 1, item 104), wherein the mobile wireless device includes a processor and memory (Fig. 2, [0025]); 
registering the gateway at the registration cloud component (“The network server maintains an authentication database (e.g., lookup table) with fixed station identifications and corresponding wireless device identifications that are authorized to transfer their identities and profiles to a given fixed station.” -e.g. see, [0016]; herein, the gateway (i.e. fixed station) is registered with cloud component (i.e. the network server) which maintains a database of associated identifiers of the gateway and the mobile wireless devices); 
registering the mobile wireless device at the cloud component (“FIG. 1 is a block diagram illustrating a communication system according to one embodiment of the present invention. The exemplary communication system of FIG. 1 includes a wireless network access point (WLAN AP) 112, a wireless network 104 and wireless devices 106 through 108, also known as subscriber units, which in this embodiment are mobile telephones, push-to-talk mobile radios, text messaging devices, handheld computers, pagers, beepers, or the like.” -e.g. see, [0016]; herein, mobile devices are registered (i.e. subscriber units)  to the cloud component; see also, [0016]); 
receiving, by the mobile wireless device, a gateway key over a local wireless channel from the gateway when the mobile wireless device is within the local broadcast range of the gateway (“According to one embodiment, based on a proximity technology such as Radio Frequency Identification (RFID), inductive current, or physical contacts, a wireless device (such as a mobile telephone) reads a fixed station's unique identification when in close proximity to a fixed station (such as a desktop telephone).” -e.g. see, [0015]; herein, fixed station’s unique identification is equivalent to gateway key; see also: “Based on one of the above proximity technologies or some other proximity technology, the wireless device 300 reads the unique identification of the fixed station 114 ("FS-ID").” -e.g. see, [0033]; herein, the mobile wireless device receives a gateway key (i.e. a fixed station’s unique identification) when the mobile wireless device is within the local broadcast range of the gateway (i.e. proximity technology such as RFID) ), wherein the local wireless channel includes a Bluetooth communication protocol that supports communicating the gateway key from the gateway to the mobile wireless device when the mobile wireless device is within the local broadcast range of the gateway (“Fixed station 114 is further selectively connected to the wireless device 106 via a detachable interface connection between the fixed station 114 and the wireless device 106, such as a serial connection, an infrared connection, a wireless Radio Frequency Identification (RFID) connection, and/or a wireless Bluetooth connection.” -e.g. see, [0020]); 
communicating the received gateway key over the second network channel from the mobile wireless device to the cloud component (“According to one embodiment, based on a proximity technology such as Radio Frequency Identification (RFID), inductive current, or physical contacts, a wireless device (such as a mobile telephone) reads a fixed station's unique identification when in close proximity to a fixed station (such as a desktop telephone). The wireless device sends an authentication request message including the fixed station's identification, the wireless device's identification, and a time stamp (i.e., the time when the fixed station's identification was read by the wireless device) to a network server.” -e.g. see, [0015]; see also, [0033], [0034]: “The wireless device 300 generates an inquiry message that includes: 1) an FS-ID read from the fixed station 114, 2) the wireless device's own unique WD-ID, and 3) a time stamp (e.g., the time when the FS-ID was read by the wireless device). The message is sent by the wireless device 300 to the network server 120 via the wireless network 104 and the network 110.”); 
Perera may not explicitly disclose receiving, by the gateway, a device key over the local wireless channel from the mobile wireless device; 
communicating the received device key over the first network channel from the gateway to the cloud component; Page 2 of 10 

recording the received device key in the database associated with the cloud component, wherein the device key record includes a time.  
However, in an analogous art, Gavette discloses receiving, by the gateway, a device key over the local wireless channel from the mobile wireless device (“The NEW STA 110 waits for this CSMA time interval and contends for the channel until it is successful (step 410) in obtaining the time interval. Once the NEW STA 110 obtains the time interval, it may transmit a plaintext or unencrypted public key (NEW STA PUBKEY1) to the CCO as well as a request for a public key from the CCO (CCO PUBKEY) (step 410).” -e.g. see, Gavette: col. 8, lines 26-33; herein, the wireless device (NEW STA) transmits it’s device key (i.e. public key) to the gateway (i.e. CCO); The gateway (i.e. CCO) also transmits it’s gateway key (i.e. public key) to the wireless device (i.e. NEW STA); see also, Fig. 4A, 4B); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera with the teaching of Gavette to include “receiving, by the gateway, a device key over the local wireless channel from the mobile wireless device” in order to provide a secure communication between two devices by providing a mechanism to refresh keys.
Neither Perera nor Gavette explicitly disclose communicating the received device key over the first network channel from the gateway to the cloud component; Page 2 of 10 

recording the received device key in the database associated with the cloud component, wherein the device key record includes a time.  
However, in an analogous art, Adams discloses communicating the received device key over the first network channel from the gateway to the cloud component (“The processor 228 may also transmit (step 310) the encrypted version of the symmetric key 124, and the timestamp indicating when the symmetric key 124 was generated, to a backup location to be stored thereat. As noted previously, possible backup locations include the mobile device server 118, the additional memory 219 and an associated computer.” -e.g. see, Adams: [0043]; herein, device key (i.e. symmetric key 124) of a mobile device was communicated to a cloud component (i.e. the mobile device server 118); Adams further discloses: “As illustrated in FIG. 1, the wireless network 106 connects to a wide area network 114, represented as the Internet, via a wireless infrastructure 110. The wireless infrastructure 110 incorporates a wireless gateway 112 for connecting to the Internet 114.” -e.g. see, Adams: [0024]; herein, a wireless gateway resides between the mobile device and the cloud component (i.e. mobile device server); so any communication from mobile device to the cloud component is received by the wireless gateway before transmitting the communication to the cloud component (i.e. to the mobile device server 118); see also, Fig. 1, [0025]); Page 2 of 10 
recording the received device key in the database associated with the cloud component, wherein the device key record includes a time (“The processor 228 may also transmit (step 310) the encrypted version of the symmetric key 124, and the timestamp indicating when the symmetric key 124 was generated, to a backup location to be stored thereat. As noted previously, possible backup locations include the mobile device server 118, the additional memory 219 and an associated computer.” -e.g. see, Adams: [0043]; herein, a cloud component (i.e. a backup location or a mobile device server 118) receives the device key (i.e. the symmetric key 124) and recording (i.e. stores) the device key including a time (i.e. timestamp)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera and Gavette with the teaching of Adams to include “communicating the received device key over the first network channel from the gateway to the cloud component” and “recording the received device key in the database associated with the cloud component, wherein the device key record includes a time” in order to make sure communication related attributes are stored in a secure location, so can be recovered as needed.
Neither Perera nor Gavette nor Adams explicitly disclose recording the received gateway key in a database associated with the cloud component, wherein the gateway key record includes a time.
However, in an analogous art, Gutt discloses recording the received gateway key in a database associated with the cloud component, wherein the gateway key record includes a time (“Master database 202 can be used to communicate to gateway registry 214 the serial number of the gateway 206, the account number (or account identification) associated with the gateway, and/or the server address of the the gateway account number, and/or the key associated with the gateway. Gateway registry 214 of the embodiment depicted in FIG. 2, is coupled to Internet 210, and comprises a table 220 comprising the account number and gateway servers associated with gateways serial numbers. The table 220 of the Gateway registry 214 of the embodiment depicted in FIG. 2 also comprises the addresses and/or information about which gateway servers 216, 218 connected to Internet 210 host the accounts associated with gateway account numbers and keys (which are associated with a gateway 206).” -e.g. see, Gutt: [0017]; herein, gateway key (i.e. the key associated with the gateway) is received by the cloud component (i.e. gateway registry 214), see also, Gutt: “The accounts on the servers may, in some embodiments, comprise account configurations, operation time and/or run time information, and/or account history information.” -e.g. see, [0018]; herein, a time information is stored with configurations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera, Gavette and Adams with the teaching of Gutt to include “recording the received gateway key in a database associated with the cloud component, wherein the gateway key record includes a time” in order to securely store the gateway and associated account information in a remote location which would be easily accessible in a secure manner by any associated entity.



As to claims 22, 32 and 42, Perera may not explicitly disclose further comprising: generating the gateway key by the gateway; and generating the device key by the mobile wireless device.  
However, in analogues art, Gavette discloses further comprising: generating the gateway key by the gateway (“The CCO typically determines a CCO public key (CCO PUBKEY) in response to the request (step 414). The CCO PUBKEY may be dynamically generated or be previously generated. The CCO typically retains the private key associated or related with the CCO PUBKEY.” -e.g. see, col 9, lines 15-32; herein, the gateway (i.e. the CCO) generates the generates the gateway key (i.e., a CCO public key)); and generating the device key by the mobile wireless device (“The set of public keys used in obtaining the secure channel may be dynamically generated in real-time and/or be previously generated. In some embodiments, when the NEW STA 110 is booted up or otherwise initiated, part of the boot-up or initialization process is the generation of one or more sets of keys, whether symmetric or asymmetric.” -e.g. see, Gavette: col. 9, lines 1-14).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera with the teaching of Gavette to include “generating the gateway key by the gateway” and “generating the device key by the mobile wireless device” in order to provide a secure communication between two devices by providing a mechanism to refresh keys.


As to claims 24, 34 and 44, Perera may not explicitly disclose wherein the gateway key includes a symmetric gateway key and the device key includes a symmetric device key.  
However, in an analogous art, Gavette discloses wherein the gateway key includes a symmetric gateway key and the device key includes a symmetric device key (“These stored keys may have been previously generated by the key module or by other modules, or may have been manufacturer-supplied. In some embodiments, the key module generates or determines symmetric, asymmetric, or both types of keys. The key module 704, for example, in response to requests for public keys (e.g., FIG. 5) may interface with the communication module 708 so as to transmit the requested keys via one or more secured channels.” -e.g. see, Gavette: col. 12, lines 26-46, see also, col. 9, lines 1-14).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera with the teaching of Gavette to include “wherein the gateway key includes a symmetric gateway key and the device key includes a symmetric device key” in order to provide a secure communication between two devices by providing a mechanism to refresh keys.

As to claims 25, 35 and 45, the combination of Perera and Gavette disclose wherein the gateway key includes an asymmetric gateway key and the device key includes an asymmetric device key (“These stored keys may have been previously generated by the key module or by other modules, or may have been manufacturer-supplied. In some embodiments, the key module generates or determines symmetric, asymmetric, or both types of keys. The key module 704, for example, in response to requests for public keys (e.g., FIG. 5) may interface with the communication module 708 so as to transmit the requested keys via one or more secured channels.” -e.g. see, Gavette: col. 12, lines 26-46, see also, col. 9, lines 1-14).  

As to claims 26, 36 and 46, Perera may not explicitly disclose wherein the gateway key is encrypted and the device key is encrypted.  
However, Gavette discloses wherein the gateway key is encrypted (“At the scheduled time slot, the CCO broadcasts the CCO PUBKEY encrypted using the NEW STA PUBKEY1 (step 428); concurrently the NEW STA listens to obtain the encrypted CCO PUBKEY. Assuming that there is no man-in-the middle attack, the encrypted CCO PUBKEY is decrypted and then read using the NEW STA private key--matching pair of NEW STA PUBKEY1 (step 430).” -e.g. see, Gavette: col. 9, lines 59-67) and the device key is encrypted (“The public key, i.e., a third public key that may be sent via the network, of this new key pair (NEW STA PUBKEY2) is then typically encrypted using the CCO PUBKEY (step 432), and then sent, either during a scheduled time slot or within the contention period, to the CCO (step 436).” -Gavette: col. 10, lines 9-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera with the teaching of Gavette to include “wherein the gateway key is encrypted and the 

As to claims 27, 37 and 47, Perera discloses further comprising communicating a gateway identifier from the gateway over the local wireless channel to the mobile wireless device when the mobile wireless device is within a local broadcast range of the gateway (“Based on one of the above proximity technologies or some other proximity technology, the wireless device 300 reads the unique identification of the fixed station 114 ("FS-ID"). A network server 120 is used to authenticate the wireless device 300 before it is authorized to establish a public or private pairing with a given fixed station 114. Network server 120 maintains an authentication database (e.g., a lookup table, a relational database, or any other type of database) that contains a list of all FS-IDs and corresponding WD-IDs of wireless devices that are allowed to have a private pairing with each FS-ID.” -e.g. see, Perera: [0033]).  

As to claims 28, 38 and 48, Perera discloses wherein at least one of the first network channel and the second network channel include a wide area network (“FIG. 1 further shows a network 110 connected to the wireless network 104 via the wireless network access point 112. In one embodiment of the present invention, the network 110 is a circuit switched network, such as the Public Service Telephone Network (PSTN). In another embodiment, the network is a packet switched network. The packet switched network is a wide area network (WAN), such as the global Internet, 

As to claims 29, 39 and 49, the combination of Perera and Gavette disclose wherein the second network channel includes a wireless carrier network operating a high bandwidth wireless protocol that supports communications between the mobile wireless device and the cloud component (“The networks of several embodiments of the present invention typically exploit channel bandwidth via TDMA or time-division multiplexing processes or schemes. In some embodiments, PLC audio-visual (AV) networks or systems are based on filtered multi-carrier (e.g., via orthogonal frequency division multiplexing or OFDM) modulation that enables the network to support both frequency and time division multiple access (e.g., multi-user OFDM Access).” -e.g. see, Gavette: col. 3, lines 35-54).  


Claims 23, 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Gavette in view of Adams in view of Gutt and further in view of Barney et al. (US 2014/0310513 A1) (hereinafter, “Barney”).


However, in an analogous art, Barney discloses generating …key… by the cloud component (“Step 2 of FIG. 3 or step 63 of FIG. 6 corresponding to the key generation by the cloud is described now. It is assumed that the key is generated once the trigger from the customer is authenticated. The key can be generated by a cloud gateway 210 or by another entity. Said key is generated on behalf of the customer who triggered its generation.”-e.g. see, Barney: [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera, Gavette, Adams and Gutt with the teaching of Barney to include “generating …key… by the cloud component” in order to allocate resource effectively and controlling generation of keys through a central authority in order to minimize inconsistency of key generation process.  

Claims 30, 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Gavette in view of Adams in view of Gutt and further in view of Baldwin (US 2015/0134949 A1).



However, in an analogous art, Baldwin discloses further comprising generating a geofence associated with a sub-area within the local broadcast range of the gateway so that the mobile wireless device receives the gateway key when the mobile wireless device is within the geofence (“At optional step 260, the method transmits the encryption key to a receiving device via a communication network. For example, as described above in connection with FIG. 1, the encryption key may be sent to devices of known contacts of a user of a device capturing the media content. In one example, the method sends the encryption key only to devices of known contacts of the user which are within a particular geofence, e.g., within a particular distance of the user's device.” -e.g. see, Baldwin: [0046]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perera, Gavette, Adams and Gutt with the teaching of Baldwin to include “generating a geofence associated with a sub-area within the local broadcast range of the gateway so that the mobile wireless device receives the gateway key when the mobile wireless device is within the geofence” in order to make sure the communication keys are distributed to the devices that are legit and require an immediate secure communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495